DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-15 Canceled.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a non-statutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-24 rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11,159,812 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application- 17/485,810
Conflicting U.S. Patent No.  11,159,812
16. A method of decoding a video, the method comprising: decoding a coded block flag indicating whether a non-zero transform coefficient exists in a current block; when the coded block flag indicates that at least one non-zero transform coefficient exists in the current block, decoding a transform coefficient of the current block; and determining whether to skip an inverse-transform for the current block; obtaining residual samples of the current block by skipping or performing the inverse-transform on the transform coefficient in the current block, wherein: whether to decode a transform skip flag from a bitstream is determined based on a partition type of a coding block, the transform skip flag indicating whether to skip the inverse-transform, and wherein when the current block is one of partitions generated by partitioning the coding block either in a horizontal direction or in a vertical direction, decoding of the transform skip flag from the bitstream is omitted, and it is determined not to skip the inverse-transform for the current block.
1. A method for decoding a video, the method comprising: decoding a coded block flag indicating whether a non-zero transform coefficient exists in a current block; when the coded block flag indicates that at least one non-zero transform coefficient exists in the current block, decoding a transform coefficient of the current block, transform coefficients in the current block being decoded in a unit of a sub-block by applying a pre-determined scanning order; and determining whether to skip an inverse-transform for the current block or not, wherein: whether to decode a transform skip flag, indicating whether to skip the inverse-transform or not, is determined based on a partition type of a coding block, and wherein when the current block is one of partitions generated by partitioning the coding block either in a horizontal direction or in a vertical direction, decoding of the transform skip flag is omitted, and it is determined not to skip the inverse-transform for the current block.
20. A method of encoding a video, the method comprising: obtaining residual samples of a current block; obtaining transform coefficients by skipping or performing a transform on the residual samples of the current block; when at least one non-zero transform coefficient exists in the current block, encoding a transform coefficient of the current block; and encoding a coded block flag indicating whether the non-zero transform coefficient exists in the current block, wherein: whether to encode a transform skip flag in a bitstream is determined based on a partition type of a coding block, the transform skip flag indicting whether the transform is skipped or not, and wherein when the current block is one of partitions generated by partitioning the coding block either in a horizontal direction or in a vertical direction, the transform is not skipped for the current block, and encoding of the transform skip flag is omitted.
2. A method for encoding a video, the method comprising: determining whether to skip a transform for a current block or not; when at least one non-zero transform coefficient exists in the current block, encoding a transform coefficient of the current block, transform coefficients in the current block being encoded in a unit of a sub-block by applying a pre-determined scanning order; and encoding a coded block flag indicating whether the non-zero transform coefficient exists in the current block, wherein: whether to encode a transform skip flag indicting whether the transform is skipped or not is determined based on a partition type of a coding block, and wherein when the current block is one of partitions generated by partitioning the coding block either in a horizontal direction or in a vertical direction, the transform is not skipped for the current block, and encoding of the transform skip flag is omitted.
24. A device of storing a compressed video data which being generated with program instructions, when the program instructions being executed, the device being configured to: obtain residual samples of a current block; obtain transform coefficients by skipping or performing a transform on the residual samples of the current block; when at least one non-zero transform coefficient exists in the current block, encode a transform coefficient of the current block; and encode a coded block flag indicating whether the non-zero transform coefficient exists in the current block, wherein: whether to encode a transform skip flag in a bitstream is determined based on a partition type of a coding block, the transform skip flag indicting whether the transform is skipped or not, and wherein when the current block is one of partitions generated by partitioning the coding block either in a horizontal direction or in a vertical direction, the transform is not skipped for the current block, and encoding of the transform skip flag is omitted.
3. A non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream being encoded by an encoding method which comprising: determining whether to skip a transform for a current block or not; when at least one non-zero transform coefficient exists in the current block, encoding a transform coefficient of the current block, transform coefficients in the current block being encoded in a unit of a sub-block by applying a pre-determined scanning order; and encoding a coded block flag indicating whether the non-zero transform coefficient exists in the current block, wherein: whether to encode a transform skip flag indicting whether the transform is skipped or not is determined based on a partition type of a coding block, and wherein when the current block is one of partitions generated by partitioning the coding block either in a horizontal direction or in a vertical direction, the transform is not skipped for the current block, and encoding of the transform skip flag is omitted.
18 and 22. The method of claim 17, wherein the transform coefficients included in the current block are obtained in a unit of a sub-block, wherein a shape of the sub-block is adaptively determined based on a shape of the current block when the current block is constituted with a pre-determined number of samples, and wherein the pre-determined number is 16, 32 or 64.
4. The method of claim 1, wherein a shape of the sub-block is adaptively determined based on a shape of the current block when the current block is constituted with a pre-determined number of samples, and wherein the pre-determined number is one of 16, 32 and 64.


It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/485,810 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/  Primary Examiner, Art Unit 2487